Citation Nr: 1635444	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for eczema, to include as secondary to herbicide exposure.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for sleep apnea, secondary to PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in March 2015, at which time the Board remanded the matter for additional development, to include a VA examination for PTSD, outstanding VA records, outstanding private records, and records from the Social Security Administration (SSA).  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for PTSD and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's eczema did not begin in service and is otherwise not related to service, including as secondary to herbicide exposure. 



CONCLUSION OF LAW

The criteria for service connection for eczema have not been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions.  38 C.F.R. § 3.309(e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  Further, "service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257  (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  To establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv). 

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Claim for Eczema

The Veteran claims that he was exposed to Agent Orange or other herbicides in the United States while handling equipment that returned from Vietnam and this exposure caused his skin condition.  In the Board hearing, the Veteran testified that he experienced eczema in service and after service.  It was noted during the hearing that the Veteran is service-connected for tinea versicolor, which affects his trunk and back area, but not eczema, which affects his hands, arms, and legs. 

The Veteran's service records, which appear to be complete, are associated with the record.   On the entrance examination from March 1974, the Veteran reported no history of skin diseases and the clinical evaluation showed normal results.  In September 1975, the Veteran was treated for tinea versicolor on his trunk and face.  In March 1977, the Veteran was diagnosed with a fungal rash on his hands, legs, hip, abdomen, and feet that had persisted since February 1977.  No abnormalities, including for the skin, were noted at the separation examination.  Although the Veteran's service records show that he was treated for numerous complaints, there is no indication in the service records that he was treated for eczema or that he was exposed to herbicides, including Agent Orange. 

The Veteran's military personnel records do not show service in Vietnam.  Moreover, he did not allege that he served in Vietnam and a search by the National Personnel Records Center revealed negative results for service in Vietnam.  While the Veteran contends that he was exposed to herbicides, including Agent Orange, while handling equipment in the United States that was in Vietnam, the Board does not find that this statement is competent evidence.  According to an August 2009 VA memorandum associated with the record, there is no presumption of "secondary exposure" based on handling equipment once used in Vietnam and there are no studies that VA is aware of showing harmful health effects for such secondary or remote herbicide contact that may have occurred.  The Veteran has not shown that he has the medical or scientific background, knowledge, or experience to establish that he saw, smelled, tasted, or felt herbicides (including Agent Orange) on the equipment he handled.  The Board thus finds that the Veteran is not entitled to the presumption of herbicide exposure for his claim for service connection.  

Furthermore, the Board finds that the Veteran is not entitled to service connection for his eczema condition under a theory of direct service connection.  The Veteran has been afforded several VA skin examinations that have provided negative nexus opinions regarding his service connection claim for eczema.  In September 2009, the examiner diagnosed the Veteran with eczema on his forearms and hands and concluded that the Veteran's eczema was not caused by or related to service.  He relied on the Veteran's medical records to make this determination, noting that while the Veteran was diagnosed with a fungal rash and tinea versicolor during service, the Veteran's eczema was not caused by or related to these skin conditions. 

The Veteran was afforded a second VA skin examination in July 2013.  The examiner diagnosed the Veteran with eczema and tinea versicolor.  The examiner noted that the Veteran's eczema affected his upper and lower extremities, while his tinea versicolor affected his trunk.  After reviewing the Veteran's medical history, including diagnoses in service, the examiner concluded that the Veteran's eczematoid dermatitis did not occur during active duty and is otherwise not related to service.  Instead, the Veteran only experienced fungal infections, including tinea versicolor, which the examiner stated was related to service.   Following the July 2013 VA examination results, the Veteran was service connected for tinea versicolor, effective March 2009. 

The Board considered the Veteran's contentions that he experienced eczema in service.  While the Veteran is competent to attest to his symptomatology, he is not competent as a layperson to render diagnoses.  See Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated that he has the knowledge, education or training to distinguish between the symptoms of tinea versicolor and eczema, and diagnose the condition he experienced in service.  Thus, his statements that he experienced eczema in service, particularly in light of contradictory service medical records, are not competent.   Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Instead, the detailed service records that diagnosed him with tinea versicolor and a fungal skin infection on several occasions in service are probative evidence in that regard.  This is not a case where there was no relevant treatment during service, but one where he was specifically treated for skin conditions during service, and it is reasonable to assume that if eczema had been present, this would have been noted at that time.

Because the evidence does not show that the Veteran's eczema incurred in or is otherwise related to service, service connection must be denied.   As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in April 2009, August 2012, and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, VA and private medical treatment evidence, and the Veteran's statements.  Additionally, the Veteran was afforded two VA skin examinations in September 2009 and July 2013.  These examinations were adequate because they included the necessary findings, were based on an accurate factual history, and included thorough opinions and rationales.  

Although the Board is remanding, in part, for additional records, the Board finds that there is sufficient information of record to render a decision on the issue of service connection for eczema.  That information includes the Veteran's service treatment records, which document treatment for fungal skin infections but no treatment for eczema or herbicide exposure, several VA medical opinions that state there is no nexus between the Veteran's in-service fungal conditions and his current eczema, and the VA memorandum that shows the Veteran did not experience exposure to herbicides from handling of equipment in the United States.  The only evidence that indicates the Veteran experienced eczema in service is his opinion, which is not competent evidence.  Moreover, the Board is remanding for the additional records below due to their potential relevance to the Veteran's PTSD claim.  In light of these facts, a remand would result in additional delay without having a reasonable chance of benefiting the Veteran's eczema claim and is thus unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran provided testimony at a Board hearing in December 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although additional evidence was received following the February 2016 Supplemental Statement of the Case (SSOC) for the Veteran's other claims, including private treatment records, the Board has reviewed the evidence and determined it was not relevant to the issue of service connection for eczema.  Therefore any additional review by the RO or waiver from the Veteran is not needed.


ORDER

Service connection for eczema is denied.  


REMAND

The Board remanded this matter in March 2015 for a VA PTSD examination, SSA records, any outstanding private medical records, and VA medical records from 2007 through the present.  In accordance with the Board's remand, the RO associated outstanding VA medical records with the file, contacted the SSA for relevant records, associated the negative SSA response with the record, and afforded the Veteran a VA examination for his PTSD claim.  Additionally, in June 2015, the RO requested that the Veteran provide all private medical records pertaining to his claim or return a VA Form 21-4142 so VA could obtain treatment records on his behalf. 

The VA PTSD examiner stated that the Veteran did not meet the criteria for PTSD and could not "say with certainty" that the Veteran's "psychiatric disability began during service or is otherwise linked to service."  The examiner did not explain why an opinion could not be rendered without resorting to speculation, as instructed by the Board in its remand.  A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.   

Additionally, the examiner opined that it is unlikely that the Veteran's trauma-related disorder caused or aggravated his sleep apnea, but did not provide a supporting rationale.  Where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  A remand for addendum medical opinions is necessary to address these issues. 

Furthermore, it was determined in December 2015 that the Veteran is not receiving SSA disability, but is receiving pension benefits from Railroad retirement.  The RO has not made any attempts to obtain these records.  The Veteran has alleged that the accident that caused him to retire also helped him discover that he had been experiencing PTSD symptoms since service.  Consequently, these records may be relevant to the Veteran's claim for PTSD and attempts should be made to associate them with the file.  Because the Board is remanding the Veteran's claim for PTSD, the Veteran's secondary claim for sleep apnea must also be remanded because the issues are inextricably-intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).   

The prior Board Remand discussed the fact that the Veteran had stated he had received private psychiatric treatment since 2005, yet such records were not in his file.  The RO asked him in a June 2015 letter to provide releases so VA could request these records.  He did not do so.  As the record now stands, there is a very incomplete history of his psychiatric treatment, and this may be detrimental to his claim when it is adjudicated.  He is advised once again that these records are important to substantiate his claim.  VA has fulfilled its duty by asking him to complete the release forms, and nothing more can be done until he does so.  While this case is in Remand status, he should provide release forms for all private psychiatric treatment he has received, or he could, in the alternative, provide the records himself.

Accordingly, the case is REMANDED for the following action:

1. Contact the Railroad Retirement Board, or other appropriate authority, to obtain records associated with the Veteran's pension benefits.  If there are no records or they cannot be obtained, associate a negative response with the record and issue proper notice to the Veteran.

2. Only after obtaining the above records, to the extent they are available, then forward the Veteran's claims folder to the examiner who issued the August 2015 PTSD medical opinion for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand. Unless the examiner finds that a new examination is required, the Veteran need not be examined again.  The examiner is requested to respond to the following requests regarding conclusions reached during the August 2015 examination: 

a. Provide a rationale detailing why the examiner could not say with certainty that the Veteran's trauma related disorder was at least as likely as not (50 percent probability or better) related to service.  

b. Provide a rationale for the opinion that the Veteran's sleep apnea was less likely than not caused by or aggravated by the Veteran's psychiatric disability. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


